 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT KATZMAN LITTRELL WILLIAMS LLP
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949) 369-3701
 5
     tbienert@bklwlaw.com
 6   wbernstein@bklwlaw.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909, admitted pro hac vice)
 8
     Erin McCampbell (NY Bar. No 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                             IN THE UNITED STATES DISTRICT COURT
17                                     FOR THE DISTRICT OF ARIZONA
18

19   United States of America,                        Case No. 2:18-cr-00422-PHX-SMB
20                        Plaintiff,                  DEFENDANTS’ MOTION FOR
21   vs.                                              JUDGMENT OF ACQUITAL, OR, IN
                                                      THE ALTERNATIVE, A MISTRIAL
22   Michael Lacey, et al.,
23                        Defendants.
24

25

26

27

28


            DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
     3739131.1                          A MISTRIAL
 1   Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 2   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
 3   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW PC
 4   1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
 5
     Telephone: (310) 201-2100
 6   Facsimile: (310) 201-2110
     glincenberg@birdmarella.com
 7   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 8
     Attorneys for John Brunst
 9
     Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
11   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
12   Telephone: (602) 257-0135
     bf@federlawpa.com
13   Attorney for Scott Spear
14
     David Eisenberg (AZ Bar No. 017218)
15   DAVID EISENBERG PLC
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
17   Telephone: (602) 237-5076
     Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19
20   Joy Malby Bertrand (AZ Bar No. 024181)
     JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22
     Telephone: (602)374-5321
23   Facsimile: (480)361-4694
     joy.bertrand@gmail.com
24   Attorney for Joye Vaught
25

26

27

28


            DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
     3739131.1                          A MISTRIAL
 1          The government’s opening argument was a parade of horribles about human trafficking
 2   destroying the lives of trafficked women and children, with barely any mention of charged counts
 3   and zero linkage of any Defendant to any charged count. The opening offended the law, ignored
 4   indisputable facts, and consisted of inflammatory, unproven, and unprovable assertions that fail
 5   in any event to address what the government must prove to convict any defendant.
 6          This Court repeatedly told the government what it must prove at trial: namely, whether
 7   each Defendant performed an act with the specific intent to further the prostitution offenses of
 8   the unlawful business enterprise referenced in each count of the indictment. The Court expressly
 9   told the parties that the case is not about whether defendants promoted prostitution in general,
10   nor about what Backpage did or did not do, but is about whether each individual defendant had
11   specific knowledge of each charged ad and specifically intended to promote a business of
12   prostitution by that ad. See Dkt. 946 at 13 (“[Defendants] were not indicted for facilitating
13   the amorphous notion of ‘prostitution.’ They were indicted for facilitating (via publishing
14   ads) on fifty distinct occasions where prostitutes, prostitution-related businesses, or other
15   groups were involved in the business of prostitution .”) (emphasis added); see also Transcript
16   of December 4, 2020 Hearing (“And I think one of the key things in my reason for denying the
17   recusal is that this case is not about Backpag e . Backpage was prosecuted in a separate case,
18   entered a plea in a separate case. This case is about these individual defendants and whether
19   they had specific knowledge of these ads as facilitating illegal activity .”) (emphasis added).
20          The government’s opening argument absolutely ignored the Court’s admonitions. During
21   two hours of improper, inflammatory argument, the government failed to allege that any
22   Defendant had knowledge of a single ad charged in the indictment, much less set forth
23   any facts that could establish the specific intent necessary to convict on any count. This
24   failure to set forth any evidence that could sustain conviction on the charges warrants a judgment
25   of acquittal. See Section III, infra.
26           The government’s opening argument was full of improper and unconstitutional issues,
27   including:
28      a) repeated inflammatory, prejudicial, irrelevant, and impermissible references to child sex

                                           1
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1          trafficking and human trafficking;
 2      b) unconstitutional burden shifting and commenting on the Defendants’ constitutional
 3          rights to remain silent;
 4      c) intentional conflating of escorts and prostitutes;
 5      d) an inaccurate and misleading definition of prostitution;
 6      e) repeated conclusory assertions about the alleged extent of prostitution, child sex
 7          trafficking, and human trafficking, with no ability or intention to prove such contentions;
 8      f) false suggestions that strict liability or general intent is sufficient to find guilt as to the
 9          charged specific intent crimes;
10      g) false claims that all adult-oriented ads on Backpage, and all of Backpage’s “adult”
11          revenues, were from illegal prostitution; and
12      h) references to unnoticed 404(b) evidence.
13          If judgment of acquittal is not granted, then alternatively the Court must declare a mistrial
14   (see Section V, infra), due to the government’s multiple improprieties described in Section I, infra.
15   Each one of these issues warrants a mistrial, and the egregious multitude of improprieties leaves
16   no doubt that these jurors have been irretrievably tainted. A mistrial would be the only means to
17   protect Defendants’ due process rights to a fair trial.
18          Finally, the Court ordered the government to provide the date of disclosures and copies
19   of disclosures related to (1) an alleged 2011 statement by a Backpage.com representative and (2)
20   an alleged statement by Mr. Lacey. The government has not – and cannot – point to a specific
21   notice of its intent to use the 404(b) evidence and any statement it attributed to any Defendant.
22   As to the first statement, the government disingenuously argued that it evidenced guilt and
23   attributed this alleged statement to Defendants, in violation of this Court’s prior order (Dkt.
24   1162). As to the second statement, the government’s filing (Dkt. 1267) indicates that the
25   government blatantly and egregiously mischaracterized the alleged statement during its opening
26   argument. Further, Dkt. 1267 indicates that the relevant few pages of discovery were buried in
27   productions ranging from 174,000+ pages to 6,500+ pages, years after the government had the
28   information, without any explanation of the delay, and with no notice to the Court or the

                                           2
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   Defendants about its intent to use the statement.
 2          This motion supplements and incorporates by reference all arguments made by defense
 3   counsel to the Court on Friday afternoon. See Transcript of September 3, 2021 (Trial, Day 3,
 4   P.M. Session) at 58-85 (attached as Exhibit A).
 5   I.     THE GOVERNMENT OPENED ON EXTENSIVE IMPROPER
            ARGUMENTS, FALSE FACTS, AND INCORRECT STATEMENTS OF LAW
 6          THAT DO NOT PREVIEW ANY ADMISSIBLE EVIDENCE.
 7          A.      Repeated inflammatory, prejudicial, irrelevant, and impermissible
                    references to child sex trafficking and human trafficking.
 8
            The government’s opening argument relied heavily on child sex trafficking and human
 9
     trafficking, referencing “children” at least 47 different times and “trafficking” at least 13 times.
10
     But the government never charged any such crimes under 18 U.S.C. 1951; it only charged
11
     facilitation of state prostitution. The government also never provided any notice under Federal
12
     Rule of Evidence 404(b) during the past three and a half years of litigating this case. 1
13
            During the past three days of jury selection, it was clear in each panel that child sex
14
     trafficking and human trafficking were lightning-rod topics for potential jurors. Indeed, many
15
     potential jurors indicated they could fairly assess a prostitution case but might or could not fairly
16
     assess a child or human trafficking case. All potential jurors were reassured during four separate
17
     panels that no charges in this case pertain to child sex trafficking or human trafficking .
18
     Upon seeing the government’s opening statement slides depicting two photos of mothers of
19
     alleged victims, before opening statements began, defense counsel raised with the Court the
20
     concern that the government would improperly emphasize child trafficking in opening. The
21
     Court thereafter admonished the government just before opening that it should not emphasize
22
     child trafficking. Despite this objection and admonition, the government’s opening statement
23
     prominently featured child sex trafficking and human trafficking throughout, unequivocally
24
     prejudicing the jury.
25
            Mindful of the page limits of briefs, below are just a few of many examples of the
26

27   1   Judge Logan ordered the government to make any disclosures under Federal Rule of
   Evidence 404(b) by February 4, 2019. Dkt. 131 at 2. The government never provided any notice
28
   under Rule 404(b), whether before or after that deadline.
                                            3
          DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                      A MISTRIAL
 1   government’s egregious statements:
 2         • The government’s opening began with a detailed emotional, incendiary story about a
             trafficked child. Ex. A at page 5 (“… the 14-year-old girl’s pimp . . .”); Id. (“Upon
 3
             realizing that it is her mom, the 14-year-old girl drops down to her knees - -”).
 4             Critically, neither this mother, nor her daughter, nor her daughter’s alleged
               trafficker, nor any Backpage.com advertisement relating to the daughter or her
 5             trafficking, nor the described incidents are the subject of any count in the
 6
               indictment. Beginning its opening statement with this example was purely to inflame
               and incite the jury.
 7
           • The government characterized this child sex trafficking example as one of many it will
 8
             present during trial on the indictment’s 100 counts, none of which includes child
 9           sex trafficking or human trafficking . Ex. A at page 5, lines 14-19 (“Ladies and
             gentlemen of the jury, what I just shared with you is just one example, one of
10           numerous examples you will hear about by the close of this trial of women and
             children being sold for sex on the website Backpage.com, a website these six
11
             defendants ran with the intent to promote and facilitate prostitution.”).
12
           • The government’s opening repeatedly used inflammatory and conclusory terms to
13           described alleged child prostitution and human trafficking, uncharged crimes for
14           which no notice was ever given under Federal Rule of Evidence 404(b) , such as:

15             o Summarily claiming that “countless women and children were sold for sex” on
                 Backpage.com (Ex. A at 6);
16

17             o Decrying “the scourge” and “misery of the women and children who will continue
                 to be victimized by the ads posted on Backpage.com” (Ex. A at 24); and
18
               o Arguing that “[t]he lives of countless women and children have been forever
19
                 changed by their running Backpage.com for 14 years.” (Ex. A at 44).
20
           • The government ended its opening with another story of a grieving, traumatized
21           mother “on a mission to shut down Backpage” after her daughter had been trafficked.
22           Ex. A at 56 (“Ladies and gentlemen of the jury, I’ll end my opening statement like I
             began when I told you about a mother, Mrs. Pride, that you’ll hear from, who had to
23           attempt to buy sex with her daughter in order to rescue her from being sold for sex
             through ads through Backpage. And I’ll end by telling you about another mother that
24
             you’ll hear from throughout the course of this trial, Nacole Svengard. Nacole will tell
25           you that after her daughter’s trafficker had been arrested and convicted for selling her
             for sex through ads placed on Backpage, Nacole went - - this mother went on a
26           mission to shut down Backpage.”) 2. Critically, neither this mother, nor her
               daughter, nor her daughter’s alleged trafficker, nor any Backpage.com ads
27
     2  Additionally, the government grossly and unethically mischaracterized Ms. Svengard’s
28
     recollection of Mr. Lacey’s alleged statements, as described more fully below.
                                           4
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1               relating to the daughter or her trafficking, nor the described incident are the
                 subject of any count in the indictment. Like the beginning of its opening argument,
 2               ending with this example was purely to inflame and incite the jury.
 3
            B.      Unconstitutional burden shifting and commenting on the Defendants’
 4                  constitutional right to remain silent.
 5          In its opening, the government ignored this Court’s order precluding the government from
 6   offering statements of alleged representatives and attributing such statements to Defendants (see
 7   Dkt. 1162 at 2-3), unconstitutionally shifted the burden of proof to Defendants, and
 8   unconstitutionally commented on a defendant’s right to remain silent. On the heels of three days
 9   of jury selection, during which all four panels were extensively questioned and educated by
10   attorneys and the Court about the right to remain silent and the burden of proof, these comments
11   also warrant a mistrial.
12          With a forceful tone and invoking and commanding the authority of the United States
13   government, DOJ attorney Jones argued: “That’s right, ladies and gentlemen, these defendants
14   can’t deny that they knew that the vast majority of the ads on Backpage.com were nothing less
15   than prostitution ads.” Ex. A at 40 (emphasis added).
16          Because of this comment by the government, if Defendants exercise their Fifth
17   Amendment right to remain silent, some jurors may believe that this confirms what the
18   government said – that Defendants are guilty.           It is impossible to cure this foundational
19   constitutional issue with the current jury without exacerbating the problem; nothing short of an
20   acquittal or mistrial will effectuate Defendants’ due process rights to a fair trial.
21          When questioned by the Court after its opening, the government defended this blatantly
22   unconstitutional comment by claiming that Professor Paula Selis will testify that this is “what a
23   Backpage representative told her.” Ex. A at 70-71. The government’s response is problematic for
24   at least two reasons: first, Selis will say no such thing; and second, this purported comment was
25   allegedly made by a Backpage lawyer, and in adherence with the Federal Rules of the Evidence,
26   the Court expressly precluded the government from introducing statements of attorneys before
27   the Court is able to “analyze the admissibility of statements . . . looking at the specific circumstances
28   and context surrounding them.” Dkt. 1162 at 2.

                                           5
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1          As the government’s own filing indicates, Selis said that a Backpage attorney allegedly stated
 2   simply, “Don’t deny the undeniable.” Dkt. 1267, Ex. A, Ex. B. The actual alleged statement by a
 3   Backpage attorney in 2011 is a far cry from what the government promised in defending this
 4   unconstitutional burden shifting and commentary in its opening, namely a witness with “firsthand
 5   knowledge” who was told that the six individual Defendants on trial cannot deny that the vast
 6   majority of ads on Backpage.com or the charged ads in the indictment are for prostitution.
 7   Additionally, in April 2020 when the government moved to admit attorney statements as non-
 8   hearsay adopted statements, authorized statements, or agent statements, this Court denied the
 9   government’s motion. Dkt. 1162. With blatant disregard for the Court’s order, the government
10   nonetheless opened with an inadmissible, prejudicial statement and perverted this statement to
11   unconstitutionally comment on the Defendants’ right to remain silent and unconstitutionally shift
12   the burden of proof to the defense.
13          C.     Intentional conflating of escorts and prostitutes.
14          Throughout its opening, the government wrongly (factually and legally) substituted the
15   word “prostitute” or “prostitution” in place of the word “escort,” which is a legal activity. The
16   government simply described everything that related to lawful escort services as “so-called escort”
17   businesses (Ex. A at 7, 8, 9, 10) and then repeatedly indicated that all such things were
18   “prostitution.” The government’s repeated suggestion that escort services are the same as
19   prostitution is grossly incorrect (factually and legally). And the government knows this, as this
20   Court specifically told the government there is a legal distinction in response to AUSA Rapp’s
21   statement on June 7, 2021 that the terms “escort” and “prostitute” are synonymous. Dkt. 1171-1.
22   Despite knowing and being instructed by the Court that there is a significant legal distinction
23   between these terms, the government’s opening intentionally and improperly conflated the two.
24   The government also improperly referred to all dating ads, massage ads, and other adult ads –
25   which are perfectly lawful – as unlawful prostitution ads.
26          D.     Inaccurate and misleading definition of prostitution.
27          The definition of prostitution has been the subject of extensive litigation in this case. See,
28   e.g., Dkt. 1171, 1181, which are Defendants’ motions that the superseding indictment is defective

                                           6
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   based on the failure to provide the grand jury with proper instructions of the term “prostitution.”
 2   The government repeated this impropriety in its opening statement, wrongly suggesting that
 3   “escort” is the same as “prostitution.” Throughout its opening, government counsel repeatedly
 4   used the word “prostitution” when discussing ads, practices or documents that actually used the
 5   word “escort.” The repeated suggestion that the term “prostitution” is synonymous with or
 6   encompasses the legal “escort” business or “sexual services” is plainly incorrect, both legally and
 7   factually.
 8           The government compounded the issue in opening by giving the jury an inaccurate and
 9   incomplete legal definition of “prostitution.” Ex. A at 5 (“And when the United States refers to
10   prostitution throughout the course of this trial, we mean sexual services in exchange for money, a
11   crime in all 50 states.”). Prostitution, of course, encompasses specific, proscribed acts of sex,
12   usually intercourse or oral sex in exchange for money. There are many “sexual services for
13   money,” however, that are perfectly legal, such as stripping, sensual massage, and other activities.
14   The government’s inaccurate definition runs afoul of the law that governs this case, as the
15   government well knows from its proposed verdict form listing fifteen different states’ prostitution
16   statutes and precise definitions (Dkt. 1216-2). It was completely improper, especially given the
17   extensive litigation about this, of the government to give an inaccurate and incomplete legal
18   definition to the jury for hours in its opening.
19           E.     Repeated conclusory assertions about the alleged extent of prostitution,
                    child sex trafficking, and human trafficking, with no ability or intention to
20                  prove such contentions.
21           Every single ad the government presented during its opening is a facially legal ad; not a
22   single ad says that a sex act will be performed for the exchange of money. Still, the government’s
23   repeatedly made sweeping, conclusory assertions about the alleged extent of prostitution, child sex
24   trafficking, and human trafficking on Backpage.com. Ex. A at 5-6 (“Backpage.com served as a
25   platform where countless women and child were sold for sex.”).; Id. at 6 (“Backpage.com was the
26   internet’s leading hub, leading website for prostitution.”). This is particularly notable because the
27   government has no ability or intention to prove this . The overwhelming majority of the millions
28   upon millions of ads posted on Backpage.com during its 14-year existence are legal escort ads; the

                                           7
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   individual intent behind these millions of ads is simply unknowable. And the government doesn’t
 2   even purport to show that these millions upon millions of ads over 14 years are for prostitution.
 3   Yet its opening statement repeatedly makes such false, inaccurate, inadmissible, conclusory
 4   assertions. As a few of many examples, in its opening the government asserted:
 5          • “Backpage.com served as a platform where countless women and children were sold
              for sex” (Ex. A at 5-6);
 6

 7          • the “vast amount of prostitution ads in the Sacramento escort section of Backpage”
              (Ex. A at 9, 11);
 8

 9          • ads in the adult services section “were nothing less than prostitution ads” (Ex. A at 11);

10          • Backpage was “the internet’s leading forum for prostitution” (Ex. A at 12);
11
            • “prostitution ads were rampant all over the website” (Ex. A at 19);
12

13          • all the “prostitution” ads on Craigslist “migrated to posting those same prostitution ads
14            on Backpage” (Ex. A at 23);

15          • “the vast majority of advertisements on Backpage.com were prostitution” (Ex. A at 27);
              and
16

17          • “Backpage was a hub for prostitution” (Ex. A at 27-28).

18          These conclusions are unproven hearsay and inadmissible in Court, devoid of any

19   foundation or evidence to assess their accuracy. The government has no ability or intention to

20   prove any of these statements. They were offered merely to improperly “present the jury

21   statements not susceptible of proof but intended to influence the jury in reaching a verdict.” United

22   States v. Dinitz, 424 U.S. 600, 612 (1976) (Burger, J., concurring). This misconduct also is grounds

23   for a mistrial. See also Section IV, infra.

24          F.      False suggestions that strict liability or general intent is sufficient to find
                    guilt as to the charged specific intent crimes.
25
            The government’s opening was also rife with significant errors regarding its burden of
26
     proof. The government wrongly casts this case as the equivalent of a strict liability crime, arguing
27
     that because Defendants were “on notice” of supposed past allegations of trafficking or
28

                                           8
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   prostitution, they are thereafter criminally liable for later-in-time ads that turn out to involve
 2   criminality, whether they knew about them or not. This distortion of the law would not even
 3   satisfy the requirements of a general intent crime. And they are light years from the reality of this
 4   case, where this Court has repeatedly recognized (including in the “Preliminary Instructions” to
 5   this very jury) that the charged crimes require specific intent.
 6          The Court held that “[t]his case is about these individual defendants and whether they had
 7   specific knowledge of these ads as facilitating illegal activity.” Transcript of December 4, 2020
 8   Hearing. The government committed clear error when it waters down its specific intent
 9   requirement by telling the jury it will provide “notice” based on unrelated anecdotal events that
10   have nothing to do with the ad charged in each count. These “notices” include, as just a few
11   examples:
12          • A CNN “broadcast about children being sold for sex on Backpage.com” (Ex. A at 28);
13
            • Letters from “all 50” state Attorneys General “urging” Backpage to terminate its adult
14            section (“You’ll also hear that these defendants met with - - continued to meet with
              states attorney generals who put them on notice that they were promoting prostitution
15            by running Backpage.com.”) (Ex. A at 40);
16
            • “Auburn Theological Seminary, a faith-based organization” that told Backpage they
17            were “selling sex,” including “children as young as 12 being sold for sex” (Ex. A at 42-
              43), which is also improper for injecting religion into the proceedings (See Sandoval v.
18
              Calderon, 241 F.3d 765, 777 (9th Cir. 2000) (collecting cases) (“Religious arguments have
19            been condemned by virtually every federal and state court to consider their challenge.”));
20          • The conclusory statement, “That’s right, ladies and gentlemen, it wasn’t just crimes
21
              against children organizations, the public, and law enforcement, but news media outlet
              also put these defendants on notice, as one letter told them pointblank, that Backpage
22            was a hub for prostitution.” (Ex. A at 28-29).
23          These hearsay conclusions are totally lacking in foundation. There is no evidentiary basis
24   as to their accuracy. The government has not analyzed all the ads on Backpage.com to verify these
25   claims. The government is not offering these hearsay conclusions as mere “notice” evidence
26   (which is also problematic); the government is actually offering these statements for their truth.
27   This violates Federal Rules of Evidence 401 and 403 and the rule against hearsay. These allegations
28   are clearly no proxy for actual evidence, much less credible evidence, of specific intent.
                                           9
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1           G.      False claim that all of the “adult” revenue was from illegal prostitution.
 2           The government’s opening also repeatedly made the false claim that all of the “adult”
 3   content is for illegal prostitution. Furthering this theme, the government argued that over 94% of
 4   Backpage.com’s revenue came from ads purportedly associated with unlawful conduct. Ex. A at
 5   48. As the government well knows, Backpage.com had many other categories besides “adult
 6   services,” as well as many “adult” categories that government does not even contend are illegal,
 7   such as massage and erotic dancing. The government’s false proclamation also fails to account for
 8   the fact that the purported offending ads are facially lawful escort ads, massage ads, and dating ads.
 9   They are legal on their face, and the government can only claim funds are illegal that came from
10   ads proven to be prostitution. This staggering misrepresentation is yet another statement that
11   “will not or cannot be supported by proof” and is therefore grounds for a mistrial. Dinitz, 424
12   U.S. at 612; see also Section IV, infra.
13           H.      References to unnoticed 404(b) evidence.
14           The government never noticed a single act under Federal Rule of Evidence 404(b), despite
15   a February 4, 2019 deadline to do so. Dkt. 131 at 2. Not only did the government never notice a
16   single act, but it also never stated any theory under which these acts were admissible or give defense
17   counsel an opportunity to object.          Nonetheless, the government’s opening statement only
18   indirectly touched upon a handful of the 100 counts in the indictment and was otherwise a parade
19   of horribles allegedly committed by Backpage.com, which the government never connected to the
20   Defendants and which the government never noticed under 404(b). Every uncharged ad that the
21   government contends is for illegal prostitution is inadmissible as unnoticed 404(b) evidence. A
22   failure to notice other bad acts evidence that the government then opens on is grounds for a
23   mistrial. See United States v. Vega, 188 F.3d 1150, 1155 (9th Cir. 1999) (finding the government’s
24   failure to give notice of 404(b) evidence was not harmless error as it prejudiced defendants’ trial
25   strategy because she did not know the unnoticed 404(b) evidence would be introduced); see also
26   Section IV, infra.
27           After its inflammatory, prejudicial opening, bookended with heart wrenching stories about
28   child sex trafficking and human trafficking, unconstitutional burden shifting and commenting on

                                          10
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   Defendants’ right to remain silent; intentional conflating of escorts and prostitutes; inaccurate
 2   definition of prostitution; repeated conclusory assertions about the alleged extent of prostitution;
 3   child sex trafficking; and human trafficking without any ability or intention to prove such
 4   contentions, and false suggestions that strict liability or general intent is sufficient to find the guilt,
 5   the government concluded its opening not with reference to guilt beyond a reasonable doubt as to
 6   the charged crimes, but instead by imploring the jury to “hold these defendants accountable for
 7   their criminal conduct in running this website for nearly 14 years.” Ex. A at 57. Repeated
 8   mischaracterizations of the law of the case, from a Department of Justice Attorney “with the
 9   standing and prestige inherent in being an officer of the court” is grossly inappropriate and grounds
10   for a mistrial. Dinitz, 424 U.S. 612 (Burger, J., concurring); see also Section IV, infra.
11   II.     THE GOVERNMENT’S OPENING LACKED ANY ACTUAL EVIDENCE OF
             GUILT AS TO ANY OF THE CHARGES.
12
             The government’s opening argument is also remarkable for the many things it did not say
13
     or do at all, that it must proffer to prove guilt of any of the counts charged:
14

15           • The government did not cite a single ad in its entire presentation that was on its face a
               prostitution ad; namely, one that offered a proscribed sex act 3 in exchange for money.
16             Instead, all of the ads it showed were facially legal escort ads; 4
17   3    Each state makes its own prostitution laws; the common thread is that “prostitution”
   involves payment of money or compensation in exchange for vaginal, anal intercourse, or oral sex
18
   with the other person.
19   4       Every single slide in the government’s opening PowerPoint presentation is a facially legal
20   ad presumptively protected by the First Amendment. See Exhibit B, a hard copy of the
     government’s opening slides, given to defense counsel by the government on September 1, 2021,
21   in advance of its opening statement. The government argued against a preliminary instruction
     about First Amendment presumptive protection on the grounds that it would establish that each
22   Defendant engaged in criminal conduct outside the scope of the protections of the First
23   Amendment, yet the government’s opening said nothing about the conduct of any Defendant with
     respect to the publication of any of the charged ads, knowledge of any of the charged ads,
24   knowledge of the purported unlawful business enterprises associated with the charged ads, or
     intent to facilitate the crimes of those purportedly unlawful business enterprises. The government’s
25
     opening was devoid of any allegations that would eliminate the presumption of First Amendment
26   protection that the Constitution requires. Further, the government defended its opening by
     claiming that defense counsel did not object to the slides, but that is not true, as the defense made
27   numerous objections to some of the government’s slides. And of course, the slides did not presage
     the many improper things the prosecutor orally told the jurors. The government is not free to
28
     engage in misconduct even if the defense does not anticipate misconduct and object in advance.
                                            11
           DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                       A MISTRIAL
 1
            • Although the government’s opening only included passing mention to portions of five
 2
              of the alleged “prostitution ads” charged in the indictment, and the government failed
 3            to discuss any of those ads in the context of the elements of the crimes charged in the
              indictment:
 4
                   o Three of them were ads the government mentioned as having the term “GFE,”
 5                   which the government said means a person who is willing to French kiss
 6                   (something that is not prostitution) (Ex. A at 10);

 7                 o The fourth ad mentioned involved “Naomi” who will “tell you her traffickers
                     told her point blank they were using prepaid card” (Ex. A at 45-46) – clearly
 8
                     inadmissible hearsay;
 9
                   o The fifth ad the government mentioned involved “Destiny” who will explain
10                   that Backpage’s website would not allow someone to post an ad if the age listed
                     was under 18 but would allow the person to post the ad if they listed an age over
11
                     18 (Ex. A at 46)– a statement that sheds no light on prostitution;
12
            • The government did not mention at all any of the other 45 alleged prostitution ads in
13            the indictment;
14
            • Significantly, the government did not assert that any of the Defendants knew of the
15            existence of any of the ads charged in the indictment or mentioned in its opening
              statement;
16

17          • The government did not assert that any of the Defendants knew of the existence of the
              purportedly unlawful business enterprise associated with any charged ad;
18
            • It did not assert that any of the Defendants performed an act with the specific intent to
19            further the prostitution offenses of an unlawful business enterprise associated with any
20            charged ad; and

21          • It did not assert that any of the Defendants had knowledge of any of the ads it displayed
22
              in its PowerPoint (most of which did not relate to counts in the indictment).

23          The government’s opening was long, loud, inflammatory, and prejudicial. But its complete
24   and utter failure to assert any allegation that could arguably help prove a count in the indictment
25   was even more deafening. This failure reveals the flaw in this entire prosecution: the government
26   has no evidence tying any Defendant to any charge in the indictment. It cannot prove
27   specific intent.
28

                                          12
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   III.     THE GOVERNMENT’S OPENING REQUIRES A JUDGMENT OF
              ACQUITTAL.
 2
              A motion for acquittal following the government’s opening should be granted “when the
 3
     statement clearly shows that the charge against defendant cannot be sustained under any view of
 4
     the evidence consistent with the statement.” United States v. Welch, 97 F.3d 142, 148 (6th Cir.
 5
     1996) (quoting McGuire v. United States, 152 F.2d 577, 580 (8th Cir. 1945) (citing United States v.
 6
     Oliver, 570 F.2d 397, 400 (1st Cir.1978); United States v. Capocci, 433 F.2d 155, 158 (1st Cir.1970).
 7
              This Court has not only the power but also the duty to direct a verdict for the defense
 8
     upon opening statement of plaintiff’s counsel, where the statement establishes that the plaintiff
 9
     has no right to recover. Best v. District of Columbia, 291 U.S. 411, 415 (1934) (“There is no question
10
     as to the power of the trial court to direct a verdict for the defendant upon the opening statement
11
     of plaintiff’s counsel where that statement establishes that the plaintiff has no right to recover.
12
     The power of the court to act upon facts conceded by counsel is as plain as its power to act upon
13
     evidence produced.”). The Ninth Circuit has also followed this directive from the Supreme
14
     Court, allowing a court to terminate a case after the plaintiff’s opening statement when the
15
     statement affirmatively shows the plaintiff has no right to recover and when the plaintiff is given
16
     an opportunity to correct. Rose v. United States, 149 F.2d 755, 758 (9th Cir. 1945).
17
              As described above and to the Court on Friday afternoon, the government’s opening
18
     argument was riddled with misleading statements that are entirely irrelevant to the indictment
19
     and should be precluded. If the Court assumes, arguendo, that every single thing the government
20
     said in its opening is admissible and true, the government has still not proffered anything more
21
     than a general dislike and distrust of Backpage.com, various facially legal ads that appeared on
22
     Backpage.com, and the fact that revenue was gained from Backpage.com. The government
23
     never once even pretended to connect any of the charged Defendants to any ad
24
     referenced in the case or charged in the indictment. That is because the government has no
25
     evidence to connect Defendants to the crimes in the indictment. Accordingly, the Court has the
26
     power, authority, and duty to terminate the case and enter a judgment of acquittal.
27

28

                                             13
            DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                        A MISTRIAL
 1   IV.     ALTERNATIVELY, THE COURT MUST DECLARE A MISTRIAL.
 2           An improper opening statement is sufficient grounds to declare a mistrial. United States v.
 3   Millan, 817 F. Supp. 1086, 1088 (S.D.N.Y. 1993) (citing Arizona v. Washington, 434 U.S. 497 (1978);
 4   United States v. Peng, 602 F.Supp. 298 (S.D.N.Y.), aff'd, 766 F.2d 82 (2d Cir.1985)).               The
 5   government’s obligation during opening arguments is quite clear. Millan, 817 F. Supp at 1088.
 6   Although the opening statement should be an objective summary of the evidence reasonably
 7   expected to be produced, see United States v. Brockington, 849 F.2d 872, 875 (4th Cir. 1988), the
 8   prosecutor may not refer to evidence which will be inadmissible or unsupported at trial.
 9   United States v. Novak, 918 F.2d 107, 109 (10th Cir.1990) (emphasis added). “To make statements
10   which will not or cannot be supported by proof is, if it relates to significant elements of the case,
11   prosecutorial misconduct. Moreover, it is fundamentally unfair to an opposing party to allow
12   an attorney, with the standing and prestige inherent in being an officer of the court, to
13   present to the jury statements not susceptible of proof but intended to influence the jury
14   in reaching a verdict.” United States v. Dinitz, 424 U.S. 600, 612 (1976) (Burger, J., concurring)
15   (emphasis added); see also Arizona v. Washington, 434 U.S. 497, 512 (1978) (“An improper opening
16   statement unquestionably tends to frustrate the public interest in having a just judgment reached
17   by an impartial tribunal.”). “A trial judge is under a duty, in order to protect the integrity of the
18   trial, to take prompt and affirmative action to stop such professional misconduct.” Dinitz, 424
19   U.S. at 612 (1976) (Burger, J., concurring).
20           Each of these many government improprieties discussed on September 3 and above
21   warrants a mistrial. See Ex. A at 58-85. The government’s opening argument was based on
22   evidence that will be inadmissible or unsupported at trial and was strategically presented to inflame
23   and influence the jury to reach a verdict against Defendants (e.g., child sex trafficking and human
24   trafficking references; the government’s erroneous definition of prostitution and intentional
25   conflating of escorts and prostitution; repeated conclusory assertions about the alleged parade of
26   horribles on Backpage.com without any ability or intention to prove such contentions; false
27   suggestions that strict liability or general intent is sufficient to find guilt as to the charged crimes;
28   and patently false claims that all of the “adult” revenue was from illegal prostitution).

                                            14
           DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                       A MISTRIAL
 1          The opening’s egregious combination of the multitude of improprieties, and the deafening
 2   lack of actual evidence of the indicted crimes, leaves no doubt that these jurors have been
 3   irretrievably tainted. Other than issuing a judgment of acquittal, a mistrial is the only means to
 4   protect Defendants’ due process rights to a fair trial.
 5   V.     THE GOVERNMENT’S FILINGS SUPPORT DEFENDANTS’ POSITION
            THAT A JUDGMENT OF ACQUITTAL OR MISTRIAL IS NECESSARY.
 6
            The government’s opening ended by recounting a crass and inhumane purported
 7
     statement from Mr. Lacey to Nacole Svengard that does not track what Svengard told the
 8
     government as reported in her 302. The government argued that Mr. Lacey “pointblank”
 9
     threatened a grieving mother, when in reality, the purported statement was simply a random
10
     comment supposedly overhead that was expressed to reporters. Ex. A at 57 (“Nacole will also
11
     tell you that outside of the chambers of the U.S. Senate, she crossed paths with defendant
12
     Michael Lacey. And defendant Lacey told her, pointblank , that if these yahoos would keep
13
     their fucking mouth shut, we wouldn’t have all these issues. Ladies and gentlemen of the jury,
14
     thankfully, these mothers, NCMEC, Auburn Theological Seminary, the U.S. Senate, these entities
15
     and individuals didn’t keep their mouth shut, and because of it, Backpage.com is shut down.”
16
     (emphasis added)). 5
17
            When defense counsel challenged the government’s use of this purported threat from Mr.
18
     Lacey to Svengard, the government told this Court that Svengard’s statement “where she relates
19
     to running into Mr. Lacey at the Senate Subcommittee and making that - - him making that
20
     statement to her” was in a previously disclosed 302.         Ex. A at 72.     The government’s
21
     representation is inaccurate. Fortunately, the Court asked the government to provide documents
22
     in support of its position. Ex. A at 83. The 302s related to Svengard that the government filed
23
     at Dkt. 1267-3 and 1267-4 (under seal at Dkt. 1269) confirm that the government is
24
     misrepresenting what purportedly happened.
25

26   5      This summary statement is a telling concession that the government’s entire misguided
     prosecution is based, not on any particular evidence connecting any Defendant to any illegal Travel
27   Act crime requiring specific intent, but instead based on this collection of conclusory, hearsay
     opinions of parties who simply do not like the protected speech at issue. None of these opinions
28
     have any place in a court of law.
                                           15
          DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                      A MISTRIAL
 1          The government’s own memos related to Svengard were created in February and June of
 2   2020, but inexplicably withheld from production to defense counsel for 16 months . When
 3   the government finally did produce these three pages, it buried them in 6500+ documents
 4   dumped on defense counsel just before trial. Dkt. 1267-7. More importantly, these 302s confirm
 5   that the government distorted its purported evidence and presented to the jury a highly
 6   inflammatory statement. The government told the jury that Mr. Lacey essentially callously
 7   verbally assaulted a mother grieving her child’s trafficking (Ex. A at 57), when Svengard actually
 8   told the government that she overhead Lacey speaking to reporters (none of whom has ever
 9   reported on the alleged statement). In February 2020, FBI agents Amy Fryberger and Desirae
10   Tolhurst reported that:
11              During the meeting with Svendgard in December 2017 (Serial 135) she
                stated that James Larkin made a comment calling them “a bunch of yahoos
12              and they should keep their f’ing mouths shut.” Svendgard was shown
13              pictures of Larkin and Michael Lacey. She corrected her previous statement
                to identify, by picture, Lacey as the one to have made this comment to
14              reporters outside of the U.S. Senate Hearing.
15   Dkt. 1269 at Ex. C. In June 2020, FBI agent Desirae Tolhurst reported that Svengard “reviewed
16   a digital copy (official record) of the FD-302 documenting her interview on February 19, 2020.
17   Nacole did not make any corrections other than the [last name of the] person who trafficked
18   J.S.” Dkt. 1269 at Ex. D.
19          The Court also ordered the government to provide information about its burden shifting
20   statement. Ex. A at 83. In response, the government filed a 302 of Paula Selis from an April 12,
21   2017 interview as well as Selis’ June 27, 2012 declaration from Backpage.com, LLC v. Robert M.
22   McKenna, et al., Case No. 12-cv-00954-RSM (W.D. Wash.). Dkt. 1269 at Ex. A; Dkt. 1267 at Ex.
23   B. Contrary to the government’s burden shifting statement in opening (Ex. A at 40) and
24   justifications for this egregiously unconstitutional statement when questioned by the Court (Ex.
25   A at 70-71), the government’s own filings demonstrate that Selis never said that the six individual
26   Defendants on trial admitted or failed to deny “that they knew the vast majority of the ads on
27   Backpage.com were nothing less than prostitution ads.” Ex. A at 40; see Dkt. 1269 at Ex. B &
28   Dkt. 1267 at Ex. A (where this comment never appears). Further, as discussed infra at 5-6, the
                                          16
         DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                     A MISTRIAL
 1   Court expressly precluded the government from getting into statements of a Backpage attorney.
 2   The government ignored this order.
 3   VI.     CONCLUSION
 4           The government’s opening was far from an objective summary of the evidence reasonably
 5   expected to be elicited at trial. Instead, it was full of references to purported evidence that is
 6   inadmissible and unsupported. The government’s opening and its brazen disregard for this
 7   Court’s prior orders warrant a judgment of acquittal, or alternatively, at a minimum, a mistrial.
 8   Nothing else will correct the extreme prejudice and constitutional violations the government
 9   intentionally caused.
10
     RESPECTFULLY SUBMITTED this 6th day of September 2021,
11

12                                                              BIENERT KATZMAN LITTRELL
                                                                WILLIAMS LLP
13                                                              s/ Whitney Z. Bernstein
                                                                Thomas H. Bienert, Jr.
14
                                                                Whitney Z. Bernstein
15                                                              Attorneys for James Larkin

16   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Oct. 2020) §
     II(C)(3), Whitney Z. Bernstein hereby attests that all other signatories listed, and on whose behalf this filing is
17
     submitted, concur in the filing’s content and have authorized its filing.
18
                                                                LIPSITZ GREEN SCIME CAMBRIA LLP
19                                                              s/ Paul J. Cambria, Jr.
20                                                              Paul J. Cambria, Jr.
                                                                Erin McCampbell Paris
21                                                              Attorneys for Michael Lacey
22                                                              BIRD MARELLA BOXER WOLPERT
23                                                              NESSIM DROOKS LINCENBERG AND
                                                                RHOW PC
24                                                              s/ Gary S. Lincenberg
                                                                Gary S. Lincenberg
25                                                              Ariel A. Neuman
26                                                              Gopi K. Panchapakesan
                                                                Attorneys for John Brunst
27

28

                                            17
           DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                       A MISTRIAL
 1                                       FEDER LAW OFFICE PA
                                         s/ Bruce Feder
 2                                       Bruce Feder
 3                                       Attorneys for Scott Spear

 4                                       DAVID EISENBERG PLC
                                         s/ David Eisenberg
 5
                                         David Eisenberg
 6                                       Attorneys for Andrew Padilla

 7                                       JOY BERTRAND ESQ LLC
                                         s/ Joy Bertrand
 8
                                         Joy Bertrand
 9                                       Attorneys for Joye Vaught
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                      18
     DEFENDANTS’ MOTION FOR JUDGMENT OF ACQUITAL, OR, IN THE ALTERNATIVE,
                                 A MISTRIAL
 1                                      CERTIFICATE OF SERVICE
 2               I hereby certify that on September 6, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 5   record.
 6
                                                  /s/ Toni Thomas
 7                                                Toni Thomas
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     1
     3739131.1                             CERTIFICATE OF SERVICE
